Order unanimously affirmed. Memorandum: County Court properly denied the motion to vacate defendant’s conviction pursuant to CPL 440.10. The record is devoid of evidence that the People entered into an agreement with a prosecution witness to induce him to testify (cf., People v Steadman, 82 NY2d 1; People v Novoa, 70 NY2d 490). Further, the record establishes that the People satisfied their statutory obligation to disclose the criminal history of that witness to defendant (see, CPL 240.45 [1] [b], [c]). (Appeal from Order of Monroe County Court, Egan, J.— CPL art 440.) Present—Denman, P. J., Green, Doerr, Balio and Fallon, JJ.